Name: Commission Regulation (EEC) No 2351/87 of 31 July 1987 reducing the buying-in price for wine for the 1987/88 wine year as provided for in Article 44 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  prices
 Date Published: nan

 No L 213/ 14 Official Journal of the European Communities 4. 8 . 87 COMMISSION REGULATION (EEC) No 2351/87 of 31 July 1987 reducing the buying-in price for wine for the 1987/88 wine year as provided for in Article 44 of Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, avoid the excessive administrative burden which systema ­ tically monitoring all producers to check the increase in alcoholic strength would entail , provision must be made for a flat-rate reduction in the buying-in price for wine delivered for each type of distillation within each zone or part thereof ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as amended by Regulation (EEC) No 1972/87 (2), and in particular Articles 44 and 81 thereof, Whereas it is fair to provide that producers who have not brought about an increase in the alcoholic strength of their wine by adding sucrose or concentrated grape must having benefited from the aid provided for in Article 45 of Regulation (EEC) No 822/87 in respect of any part of their table wine production may received the full price ;whereas within the meaning of Article 44 of Regulation (EEC) No 822/87, in respect of certain types of distilla ­ tion, provision should be made for a reduction in the buying-in price to be paid to producers who have brought about an increase in alcoholic strength by adding sucrose or concentrated grape must for which an application for the aid provided for in Article 45 of that Regulation has been made or which has benefited from that aid ; whereas that reduction must correspond to the economic advan ­ tage thus obtained ; Whereas, in addition, provision should be made for producers who have made use of that process only for a part of their production which is less than the quantity which they deliver for distillation may receive the full price for a quantity corresponding to the difference between the quantity delivered and the quantity enri ­ ched ; whereas, however, while it is possible to determine the quantities of wine the alcoholic strength of which has been increased with concentrated must, at the cost of a heavy administrative burden in checking aid application files, the results are uncertain where the alcoholic strength is increased using sucrose ; whereas, accordingly, provision should be made for the full price to be paid only where the production conditions and administrative structures so permit ; Whereas, although a method of analysis to detect whether the alcoholic strength of a given batch of wine has been increased through one of the abovementioned practices has recently been perfected, that method is still not yet operational throughout the Community ; whereas, more ­ over, it is very difficult to establish by how much the alco ­ holic strength of wine delivered for distillation has been increased by each producer ; whereas, accordingly, the economic advantage to each producer may be determined accurately only at the cost of an excessive administrative burden likely to delay the payment of aid and to jeopar ­ dize intervention measures as a whole ; whereas that advantage should therefore be determined on a flat-rate basis : Whereas the reduction in the buying-in price applies to all producers who have increased the alcoholic strength of their table wine production by means of the said process and who deliver wine for the types of distillation in ques ­ tion ; whereas, consequently, and taking into account the economic advantage from which they benefit, provision must be made for producers who have thus increased the alcoholic strength of their table wine production and who make use of the possibility provided for in the first subpa ­ ragraph of Article 1 2 (2) of Commission Regulation (EEC) No 854/86 of 24 March 1986 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (3), as last amended by Regulation (EEC) No 1410/87 (4), to pay the intervention agency, for the quantity of wine which they have delivered, an amount equal to the reduction laid down for compulsory distillation ; Whereas experience in previous wine years has shown that the system of reducing the buying-in price of wine delivered for distillation on the basis of fixing a maximum natural alcoholic strength has not provided the results anticipated ; whereas, therefore, in order to ensure that the buying-in price is reduced in proportion to the economic advantage obtained from increasing the alco ­ holic strength, it should be reduced in line with the average increase in the natural alcoholic strength in each wine-growing zone and should vary with the minimum price laid down for each type of distillation ; whereas, to (&gt;) OJ No L 84, 27. 3 . 1987, p . 1 . (2) OJ No L 184, 3 . 7. 1987, p. 26. (3) OJ No L 80 , 25 . 3 . 1986, p. 14. (4) OJ No L 135, 23 . 5 . 1987, p. 11 . 4. 8 . 87 Official Journal of the European Communities No L 213/15 HAS ADOPTED THIS REGULATIONWhereas the aid for the product obtained from distillation and the price of the products taken over by the interven ­ tion agency under distillation as provided for in Article 39 of Regulation (EEC) No 822/87 must be adjusted to take account of the reduction in the buying-in price for wine ; Article 1 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . The buying-in price ' for wine delivered in the 1987/88 wine year for one of the types of distillation provided for in Articles 38 , 39 , 41 or 42 of Regulation (EEC) No 822/87 shall be reduced by the amounts set out in the following table : (ECU/% vol/bl) Wine-growing zones Zone C Zone A Zone B Measures Spanish part Other parts Compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 0,18 0,15 0,04 0,09 Preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 0,30 0,25 0,07 0,15 Distillation as provided for in Article 41 of Regulation (EEC) No 822/87 0,40 0,33 0,09 0,20 Distillation as provided for in Article 42 of Regulation (EEC) No 822/87 0,46 0,38 0,11 0,23 The reductions provided for in the first subparagraph shall not apply to wine entering distilleries after the dates laid down for the various wine-growing zones in Article 23 (3) of Regulation (EEC) No 822/87 and delivered by producers who provide the competent authorities with evidence that during the wine year they have neither brought about an increase in the alcoholic strength of their table wine production by adding of sucrose nor submitted in respect of that production any application for aid as provided for in Article 45 of that Regulation . sucrose nor submitted for such production any applica ­ tion for aid as provided for in Article 45 of Regulation (EEC) No 822/87. For producers who apply therefor before 1 September 1988 and who, during the wine year, have not brought about an increase in alcoholic strength by adding sucrose or have applied for such aid in respect only of a part of their table wine production which is less than the quan ­ tity delivered for all the said types of distillation during the wine year, the amount referred to in the first subpara ­ graph shall be paid for the quantity corresponding to the difference between the quantity of table wine which the producer has delivered or has had delivered for distillation and the quantity of table wine the alcoholic strength of which has been increased. The competent authorities of the Member States may require that such producers provide any particulars needed to show that the application is in order. Where special production situations or administrative difficulties do not allow individual cases to be checked, the preceding subparagraph shall not apply and accordingly the reduc ­ tion provided for in paragraph 1 shall apply in full . 4 . The second subparagraph of paragraph 3 shall not apply to quantities of wine delivered by a producer who has purchased the wine. 5 . Paragraphs 1 and 3 shall not apply to producers in Member States which do not authorize increase in the natural alcoholic strength pursuant to Article 18 ( 1 ) of Regulation (EEC) No 822/87. 2. Producers who have brought about an increase in the alcoholic strength of their table wine production by adding sucrose or must having benefited from the aid referred to in Article 45 of Regulation (EEC) No 822/87 and who have table wine delivered under the first subpa ­ ragraph of Article 12 (2) of Regulation (EEC) No 854/86 shall be required to pay the intervention agency in the Member State in which their main place of business is located, for the quantity in question , an amount equal to the reduction provided for in paragraph 1 for compulsory distillation . 3 . An amount equal to the reduction provided for in paragraph 1 shall be paid, for the quantity of wine deli ­ vered for any of the types of distillation referred to in that paragraph, to producers who apply therefor before 1 September 1988 to the competent authority, either directly or through a distiller, and who, during the wine year, have neither brought about an increase in the alco ­ holic strength of their table wine production by adding No L 213/ 16 Official Journal of the European Communities 4. 8 . 87 Article 2 1 . For wine delivered for any of the types of distillation referred to in Article 1 , the aid to be paid to the distiller shall be reduced by an amount equal to the reduction provided for in that Article . 2. For products obtained from wine delivered for distil ­ lation as provided for in Article 39 of Regulation (EEC) No 822/87, the price to be paid to distillers for quantities delivered to an intervention agency shall be reduced by an amount equal to that referred to in Article 1 . Article 3 The Member States shall take all measures required to check the facts and compliance with the provisions referred to in Article 1 . They shall inform the Commission forthwith of such measures . Article 4 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Frans ANDRIESSEN Vice-President